Dismissed and Memorandum Opinion filed September 12, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00373-CV

                        JOHN EARL HALL, Appellant
                                        V.

                      ELSIE MARTIN-SIMON, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 915878

               MEMORANDUM                         OPINION
      This appeal is from a final judgment signed April 15, 2013. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On August 15, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record, and the record has not been filed.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Frost, Boyce, and Jamison.




                                          2